Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to application #16/680,890 filed on 11/12/2019.  Claims 1-22 are pending examination.
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-6 and 13-18, drawn to a method, system and vehicle limiting a turning radius of a differentially steered vehicle, comprising: comparing said rotational speed of said left wheel with said rotational speed of said right wheel to establish an instantaneous rotational speed differential between said left wheel and said right wheel; comparing said instantaneous rotational speed differential with a threshold rotational speed differential; wherein if said instantaneous rotational speed differential exceeds said threshold rotational speed differential: increasing said rotational speed of said slower rotating one of said left wheel and said right wheel while decreasing said rotational speed of said faster rotating one of said left wheel and said right wheel, classified in CPC B62D 6/002. 	
II.	Claims 7-12 and 19-22, drawn to a method and a steered vehicle of alerting an operator of a differentially steered vehicle towing a trailer while turning at a turning radius that said turning radius is less than a minimum allowable turning radius , said vehicle having a left wheel and a right wheel being rotatable at different speeds from one another to effect turning of said vehicle, said method comprising: comparing said instantaneous rotational speed differential with a threshold rotational speed differential; wherein if said instantaneous rotational speed differential exceeds said threshold rotational speed differential, providing a signal to said operator that said turning radius is less than said minimum allowable turning radius, classified in CPC B62D15/029.

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as aa method, system and vehicle limiting a turning radius of a differentially steered vehicle, comprising: comparing said rotational speed of said left wheel with said rotational speed of said right wheel to establish an instantaneous rotational speed differential between said left wheel and said right wheel; comparing said instantaneous rotational speed differential with a threshold rotational speed differential; wherein if said instantaneous rotational speed differential exceeds said threshold rotational speed differential: increasing said rotational speed of said slower rotating one of said left wheel and said right wheel while decreasing said rotational speed of said faster rotating one of said left wheel and said right wheel.
  Subcombination II has separate utility such asa method and a steered vehicle of alerting an operator of a differentially steered vehicle towing a trailer while turning at a turning radius that said turning radius is less than a minimum allowable turning radius , said vehicle having a left wheel and a right wheel being rotatable at different speeds from one another to effect turning of said vehicle, said method comprising: comparing said instantaneous rotational speed differential with a threshold rotational speed differential; wherein if said instantaneous rotational speed differential exceeds said threshold rotational speed differential, providing a signal to said operator that said turning radius is less than said minimum allowable turning radius. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
6.	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665